     Case 2:19-cv-01284-JCM-VCF Document 113 Filed 08/28/20 Page 1 of 4




 1   ANDREW R. McCLOSKEY, ESQ.
     Nevada State Bar No. 7441
 2   McCLOSKEY, WARING, WAISMAN & DRURY LLP
     12671 High Bluff Drive, Suite 350
 3   San Diego, CA 92130
     Telephone No.: 619.237.3095
 4   Telefax No.: 619.237.3789
     amccloskey@mwwdlaw.com
 5
     Designated for personal service only:
 6   Christopher L. Blakesley II, Esq.
     Nevada State Bar No. 11922
 7   LBC LAW GROUP
     3215 W. Charleston Blvd., Suite 120
 8   Las Vegas, NV 89102

 9   Attorneys for Defendant and Cross-Defendant
     Navigators Specialty Insurance Company
10

11                              UNITED STATES DISTRICT COURT

12                                      DISTRICT OF NEVADA

13   CENTEX HOMES,                                     Case No. 2:19-cv-01284-JCM-VCF
14                                  Plaintiff,         STIPULATION AND ORDER TO
                                                       EXTEND NAVIGATORS SPECIALTY
15        v.
                                                       INSURANCE COMPANY’S TIME TO
16   FINANCIAL PACIFIC INS. CO., et al.                RESPOND TO ST. PAUL FIRE &
                                                       MARINE INS. CO.’S CROSSCLAIM
17                                  Defendants.
18   ST. PAUL FIRE & MARINE INS. CO.,

19                             Cross Claimant,
          v.
20
     FINANCIAL PACIFIC INSURANCE
21   COMPANY, EVEREST NATIONAL
     INSURANCE COMPANY, ARCH
22   SPECIALTY INSURANCE COMPANY,
     INTERSTATE FIRE & CASUALTY
23   COMPANY, LEXINGTON INSURANCE
     COMPANY, NAVIGATORS SPECIALTY
24   INSURANCE COMPANY, FIRST
     MERCURY INSURANCE COMPANY,
25   FIRST SPECIALTY INSURANCE
     CORPORATION, AXIS SURPLUS
26   INSURANCE COMPANY,
27
                            Cross-Defendants.
28
                                                   1
     STIP AND [PROPOSED] ORDER RE NAVIGATORS’ RESPONSIVE PLEADING            2:19-cv-01284-JCM-VCF
     Case 2:19-cv-01284-JCM-VCF Document 113 Filed 08/28/20 Page 2 of 4




 1             WHEREAS, St. Paul Fire & Marine Insurance Company (“St. Paul”) filed a Crossclaim in

 2   which it asserted claims against Navigators Specialty Insurance Company (“Navigators”), among

 3   others;

 4             WHEREAS, Navigators’ response to St. Paul’s Crossclaim is due on August 26, 2020; and

 5             WHEREAS, Navigators requires additional time to prepare to file a response to St. Paul’s

 6   Crossclaim.

 7             WHEREFORE, the parties have agreed to extend the deadline for Navigators to respond to

 8   St. Paul’s Crossclaim until September 9, 2020. This is the first stipulation filed by the parties for

 9   the extension of time for Navigators to file its response to St. Paul’s Crossclaim.

10             IT IS SO STIPULATED.

11

12   Dated: August 25, 2020                                MORALES, FIERRO & REEVES
13

14                                                         By:    /s/William C. Reeves
                                                                  William C. Reeves
15                                                                Attorneys for Defendant and
                                                                  Cross Claimant
16                                                                St. Paul Fire & Marine Ins. Co.
17

18   Dated: August 25, 2020                                       McCLOSKEY, WARING,
                                                                  WAISMAN & DRURY LLP
19

20
                                                           By:    /s/Andrew R. McCloskey
21                                                                Andrew R. McCloskey
                                                                  Attorneys for Defendant and
22                                                                Cross-Defendant
                                                                  Navigators Specialty Insurance
23                                                                Company
24

25

26

27

28
                                                       2
     STIP AND [PROPOSED] ORDER RE NAVIGATORS’ RESPONSIVE PLEADING                   2:19-cv-01284-JCM-VCF
     Case 2:19-cv-01284-JCM-VCF Document 113 Filed 08/28/20 Page 3 of 4




 1                                            ORDER
 2          Upon the forgoing STIPULATION, it is hereby ORDERED that Navigators Specialty

 3   Insurance Company’s response to St. Paul Fire & Marine Insurance Company’s Crossclaim is due

 4   on or before September 9, 2020.

 5            8-28-2020
 6   DATED: _________________________
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  3
     STIP AND [PROPOSED] ORDER RE NAVIGATORS’ RESPONSIVE PLEADING           2:19-cv-01284-JCM-VCF
     Case 2:19-cv-01284-JCM-VCF Document 113
                                         106 Filed 08/28/20
                                                   08/25/20 Page 4 of 4




 1                                           PROOF OF SERVICE

 2                          Centex Homes v. Financial Pacific Insurance Company, et al.

 3                                      Case No. 2:19-cv-01284-JCM-VCF

 4           I, Andrew R. McCloskey, declare as follows:

 5           I am employed with McCloskey, Waring, Waisman & Drury LLP, whose address is 12671

 6   High Bluff Drive, Suite 350, San Diego, CA 92130.

 7           On August 25, 2020, I served the following document:

 8                     STIPULATION AND [PROPOSED] ORDER TO EXTEND

 9                NAVIGATORS SPECIALTY INSURANCE COMPANY’S TIME TO

10              RESPOND TO ST. PAUL FIRE & MARINE INS. CO.’S CROSSCLAIM

11   on the parties in this action.

12           VIA PACER ELECTRONIC SERVICE: I attached a true and correct copy of the above-

13   entitled document to PACER by electronic transfer for service on all counsel of record by electronic

14   service.

15           I declare under penalty of perjury under the laws of the State of Nevada that the foregoing

16   is true and correct.

17           Executed at San Diego, California on August 25, 2020.

18
                                                                   /s/Andrew R. McCloskey
19                                                                 Andrew R. McCloskey
20

21

22

23

24

25

26

27

28
                                                        4
     STIP AND [PROPOSED] ORDER RE NAVIGATORS’ RESPONSIVE PLEADING                  2:19-cv-01284-JCM-VCF
